Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Lee County Care and Rehabilitation Center
(CCN: 18-5337),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-09-526
Decision No. CR2282

Date: November 22, 2010

DECISION

I find that Lee County Care and Rehabilitation Center (Petitioner) was not in substantial
compliance with 42 C.F.R. § 483.25(h). I also sustain as reasonable the Centers for
Medicare and Medicaid Services (CMS) imposition of civil money penalties (CMP) of
$3,550 per day from March 20 through March 26, 2009.

I. Background

Petitioner participates in the Medicare and Medicaid programs pursuant to sections 1819,
1919, and 1866 of the Social Security Act (Act) and by its implementing regulations at 42
C.F.R. Parts 483 and 488. Regulations at 42 C.F.R. Part 498 govern its right to hearing.

On March 23 through March 25, 2009, the Kentucky state survey agency conducted an
abbreviated survey and found that Petitioner was not in substantial compliance with Tag
F323 — accidents and supervision under the quality of care regulation at 42 C.F.R. §
483.25(h). CMS Ex. 1. Based on the survey finding, CMS notified Petitioner that this
non-compliance constituted immediate jeopardy to residents’ health and safety and
demonstrated substandard quality of care. On April 1, 2009, the state survey agency
conducted a partial extended survey and determined that the immediate jeopardy and the
substandard quality of care conditions had been removed on March 27, 2009. CMS
2

imposed a CMP in the amount of $3,550 per day for the period of March 20 through
March 26, 2009. CMS Ex. 4.!

I conducted a hearing on June 29-30, 2010, and the parties received a transcript (Tr.) of
the proceeding. Ms. Alice Elaine Randolph, the state surveyor, testified on behalf of
CMS. Petitioner elicited testimony from Janine Lehman, RN, expert witness, and Caddis
Hudson, Petitioner’s Director of Nursing (DON). CMS offered, and I admitted, CMS
Exhibits (CMS Exs.) | through 25. Tr. at 24. Petitioner offered, and I admitted,
Petitioner Exhibits (P. Exs.) 1-33. Tr. at 27. The parties submitted posthearing briefs
(CMS Br. and P. Br.).

II. Applicable Law

The regulatory requirements for long-term care facilities that participate in the Medicare
and Medicaid programs are set forth at 42 C.F.R. Part 483. Facility compliance with the
participation requirements is determined through a survey and certification process.
Sections 1819 and 1919 of the Social Security Act (Act); 42 C.F.R. Parts 483, 488, and
498. State survey agencies perform the survey and certification process on behalf of the
Secretary and CMS. Under Part 488, CMS may impose a CMP against a facility that is
not complying substantially with participation requirements. 42 C.F.R. §§ 488.406,
488.408, 488.430. The penalty may start accruing as early as the date that the facility
was first out of compliance and runs until the date substantial compliance is achieved or
the provider agreement is terminated.

“Deficiency” is defined as a facility’s “failure to meet a participation requirement
specified in the Act or in part 483, subpart B.” 42 C.F.R. § 488.301. The term
“substantial compliance” means “a level of compliance with the requirements of
participation such that any identified deficiencies pose no greater risk to resident health
or safety than the potential for causing minimal harm.” Jd. “Noncompliance” means
“any deficiency that causes a facility to not be in substantial compliance.” Jd.
“Immediate jeopardy” means “a situation in which the provider’s noncompliance . . . has
caused, or is likely to cause, serious injury, harm, impairment, or death to a resident.” Id.

The regulations specify that a CMP that is imposed against a facility on a per day basis will
fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of CMP, from $3,050 per day to $10,000 per day, is reserved for deficiencies that
constitute immediate jeopardy to a facility’s residents and, in some circumstances, for
repeated deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2). The lower range of CMP, from
$50 per day to $3,000 per day, is reserved for deficiencies that do not constitute immediate
jeopardy, but either cause actual harm to residents, or cause no actual harm, but have the

' A discretionary denial of payment for new admissions (DPNA), effective May 5, 2009,
and a termination of Petitioner’s provider agreement on October 1, 2009, never went into
effect, because the facility returned to substantial compliance on March 27, 2009. CMS
Ex. 6.
3

potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii). There is
only a single range of $1,000 to $10,000 for a per instance CMP that applies whether or not
immediate jeopardy is present. 42 C.F.R.

§§ 488.408(d)(1)(iv), 488.438(a)(2).

The Act and regulations make a hearing before an Administrative Law Judge (ALJ)
available to a long-term care facility against which CMS has determined to impose a
CMP. Act § 1128A(c)(2); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. The Residence at Salem Woods, DAB No. 2052 (2006);
Cal Turner Extended Care Pavilion, DAB No. 2030 (2006); Beechwood Sanitarium,
DAB No. 1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists
Affiliated, et. al, DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has a
right to appeal a “certification of noncompliance leading to an enforcement remedy.” See
42 CFR. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e), 498.3. However, CMS’s
choice of remedies or the factors it considered when choosing remedies are not subject to
review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope and severity
level of noncompliance that CMS found if a successful challenge would affect the
amount of the CMP that CMS could collect or impact upon the facility’s nurse aide
training program. 42 C.F.R. § 498.3(b)(14), (d)(10)(i). CMS’s determination as to the
level of noncompliance “must be upheld unless it is clearly erroneous.” 42 C.F.R. §
498.60(c)(2). This includes CMS’s findings of immediate jeopardy. Woodstock Care
Center v. Thompson, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals Board
(Board) has long held that the net effect of the regulations is that a provider has no right
to challenge the scope and severity level assigned to a noncompliance finding, except in
the situation where that finding was the basis for an immediate jeopardy determination.”
See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750
(2000). ALJ Review of a CMP is governed by 42 C.F.R. § 488.438(e).

The standard of proof or quantum of evidence required is a preponderance of the
evidence. CMS has the burden of coming forward with evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense. See
Hillman Rehab. Ctr., DAB No. 1611 (1997), aff'd, Hillman Rehab. Center v. United
States Dep’t of Health and Human Servs., Health Care Fin. Admin., No. 98-3789, 1999
WL 34813783 (D.N.J. May 13, 1999); Cross Creek Health Care Center, DAB No. 1665
(1998); Emerald Oaks, DAB No. 1800; Batavia Nursing and Convalescent Center, DAB
No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Center v. Thompson, 129 F.
App’x 181 (6thCir. 2005); Batavia Nursing and Convalescent Inn, DAB No. 1911
(2004).

> Such a challenge is only applicable where CMS has imposed a per day CMP within the
upper range. There is no such challenge available if a per instance CMP is imposed.
4

IIL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

Petitioner failed to comply substantially with the requirements of 42 C.F.R.

§ 483.25(h) that the resident environment remain as free of accident hazards as is
possible and that each resident receives adequate supervision and assistance
devices to prevent accidents;

CMS’s determination that Petitioner’s noncompliance with the requirements of
42 C.F.R. § 483.25(h) constituted immediate jeopardy was clearly erroneous; and

The CMPs imposed are unreasonable.
B. Findings of Fact and Conclusions of Law

I make the following findings of fact and conclusions of law (Findings), set forth below
as separate headings in bold and italics, to support my decision in this case.’

1. Petitioner was not in substantial compliance with the requirements of
42 CF.R. § 483.25(h).

This case involves a single deficiency. Specifically, CMS maintains that Petitioner
violated section 483.25(h) by failing to provide Resident 1 (R1) with adequate
supervision to prevent his elopement on March 20, 2009.

R1, an 83 year-old male, was diagnosed as suffering from Dementia, Alzheimer’s type.
CMS Br. at 5; CMS Ex. 3, at 2. R1 had a moderately-impaired cognition level, an
unsteady gait, and was identified to be an elopement risk and at risk for falls. CMS Ex.
18, at 8, 19, 21, 42. R1 had decreased endurance and was to wear oxygen-providing
equipment. Jd. at 46. However, R1 refused to wear oxygen-providing equipment. Jd.

R1 had made a previous unsuccessful elopement attempt when he tried to leave the
facility through an exit door on October 25, 2008, several days after he was first

* [have reviewed the entire record, including all the exhibits and testimony. Because the
Federal Rules of Evidence do not control the admission of evidence in proceedings of this
kind (See 42 C.F.R. § 498.61), I may admit evidence and determine later, upon a review
of the record as a whole, what weight, if any, I should accord that evidence or testimony.
To the extent that any contention, evidence, or testimony is not explicitly addressed or
mentioned, it is not because I have not considered the contentions. Rather, it is because I
find that the contentions were not supported by the weight of the evidence or by credible
evidence or testimony.
5

admitted. CMS Ex. 8, at 11; CMS Ex. 18, at 8. The facility assessed R1 as an elopement
risk. Jd. Petitioner’s Director of Nursing (DON), Ms. Caddis Hudson, testified that R1
was an elopement risk. Tr. 371. Petitioner describes R1’s previous elopement attempt as
“normal exit seeking behaviors for the first four or five days after his admission to the
nursing home but those behaviors ceased once he became adjusted to his surrounding.”
P. Br. at 2.

On March 20-21, 2009, at some time between 10:00 p.m. and 12:30 a.m., R1 left the
facility undetected and unsupervised. Upon discovering that Rlwas missing, the facility
staff initiated a search both inside and outside the building, which was located near a
river and a railroad track. Tr. at 61-63. Staff at the facility was unaware of R1’s location
from at least 12:30 a.m. until 10:00 a.m. on March 21, 2009, a period of nine and one-
half hours, when R1 was found by police and a local rescue squad in a field
approximately one half-mile away from the facility. CMS Ex. 14. R1 was taken to the
hospital and treated for hypothermia because he had a core temperature of 94.2 degrees
Fahrenheit. R1 had sustained bruising to his left eye and abrasions to his nose and left
forearm. CMS Ex. 19, at 21. R1 returned to the facility on March 24, 2009. CMS Ex. 8,
at 83-84. The Resident Abuse Investigation Report indicated that when R1 was
questioned about how he got out of the building, R1 replied that someone let him out, and
R1 stated to his daughter that “he was going coon hunting.” CMS Ex. 14, at 4. The
Resident Abuse Investigation Report concluded that the “resident likely left the facility
unattended on 3/20/09 after 9:30 p.m., as this was the last reported time the resident was
seen by staff... it is thought that resident could have followed a visitor out the front door
... [the resident] could not have left the building through any of the exit doors without
staff being aware, that is why it is suspected he left via the front door exit following
others out.”* Id. at 8.

All the exits to the facility had functioning alarms. Tr. at 100-01, 301. Petitioner agrees
that the only way to exit the building absent an emergency was through the front door.

P. Br. at 5; Tr. at 302. The external front door opened from the outside onto a small
anteroom, that in turn had an interior lock that opened into the front lobby. Tr. at 306-07;
P. Exs. 7-9. The external front door had a magnetic lock that was alarmed at all times,
but it could be disarmed by entering a pre-set code into a nearby keypad. The magnetic
lock could also be deactivated by pushing a green door-release button that was located on
the rear of the receptionist’s counter in the lobby. The receptionist’s desk was staffed
from 8:00 a.m. until 8:00 p.m. Tr. at 305. After 8:00 p.m., the receptionist’s desk was
not attended, and no one was assigned to monitor the front green release button at the

+ Petitioner asserts that R1 was in the building at 10:00 p.m. because the
Elopement/Wandering Monitoring Form was initialed by Elizabeth Stamper, a Certified
Medical Technician, who relied on the report of an unidentified nursing assistant that R1
was in the facility. P. Br. at 2; P. Ex. 30; Tr. at 340, 379-81. Neither Ms. Stamper nor
the nursing assistant who reported seeing R1 at 10:00 p.m. testified at the hearing. The
midnight box on the Elopement/Wandering Monitoring Form was blank, because, during
midnight rounds, R1 could not be located.
6

receptionist’s counter. P. Br. at 7. The surveyors determined that certain residents and
visitors had at times used the green door-release button at the receptionist’s counter to
open the front door for persons entering or leaving the facility. Tr. at 39-40. It is
undisputed that, on the evening of March 20, 2009, there was heavy traffic at the front
loor and lobby area because there were numerous visitors to the facility in connection
with the death of another resident.

There is almost no direct evidence to establish how R1 left the facility: no staff member,
resident, or visitor has been identified as a direct witness to the event. R1’s own
statement, however reliable it may be, does not entirely settle the question. Prior to R1’s
elopement, the front door had an alarm release button that was accessible to anyone who
was tall enough, such as R1, to push it. Tr. at 373. Petitioner had a special secure unit,
the Seasons wing, where those residents most at risk for elopement resided. R1 was not
considered to be a “significant enough elopement risk to warrant confinement on the
Seasons wing.” P. Br. at 4-5; Tr. at 215, 293. Walking rounds by staff at shift change,
11:00 p.m. to 11:15 p.m. on March 20, 2009, were not done because one of the aides for
the night shift was late to work. Tr. at 334; CMS Ex. 8, at 13. Petitioner’s elopement
policy required that residents at risk for elopement be checked every two hours, which
was the same time interval for checking residents who were not at risk for elopement. Tr.
at 36. The facility moved R1’s room twice shortly before the elopement. R1’s room was
moved on March 11, 2009, and then again on March 14, 2009. CMS Ex. 8, at 13, 15. R1
suffered and displayed some confusion as a result of the moves. Jd. Petitioner describes
R1 as moderately confused. P. Br. at 2. Also, R1 was dressed in a hat and a jacket while
he was moving around the facility the evening that he eloped and could have easily
blended in with others leaving the facility. Tr. at 40.

After the elopement, Petitioner implemented corrective measures. Petitioner installed a
locked box over the door-release button. The receptionist was given possession of the
sole key to the locked box over the door-release button, and the door-release button was
deactivated when the receptionist was not on duty. The keypad code was changed.
Residents at risk for elopement were monitored hourly instead of every two hours. All
residents at risk for elopement were reassessed. New, larger photographs of elopement-
risk residents were placed in the Elopement Books. Staff members were “in-serviced”
regarding new procedures. Most of the staff members were “in-serviced” on March 21
and 22, 2009. The sign-in sheets for the in-service training, however, were all dated
March 21, 2009. As a result, the facility conducted the training again for all employees
on March 24-26, 2009. A Quality Assurance meeting was held on March 25, 2009. The
facility’s Plan for Removal of Jeopardy stated that “‘all corrective actions [were]
completed [on] 3/26/09.” P. Br. at 23. It is undisputed that the in-service training was
not entirely completed until March 26, 2009.

The Board has explained the requirements of 42 C.F.R. § 483.25(h)(2) in numerous
decisions. Golden Living Centers for Medicare & Medicaid Services (CMS) —
Riverchase, DAB No. 2314, at 6-7 (2010); Eastwood Convalescent Center., DAB No.
2088 (2007); Liberty Commons Nursing and Rehab. - Alamance, DAB No. 2070 (2007);
7

Century Care of Crystal Coast, DAB No. 2076 (2007), aff'd, Century Care of the Crystal
Coast, 281 F. App’x 180 (4th Cir. 2008); Golden Age Skilled Nursing & Rehab. Center,
DAB No. 2026 (2006); Estes Nursing Facility Civic Center, DAB No. 2000 (2005);
Northeastern Ohio Alzheimer’s Research Center, DAB No. 1935 (2004); Woodstock
Care Center, DAB No. 1726 (2000), aff'd, Woodstock Care Center v. Thompson, 363
F.3d 583 (6th Cir. 2003). Section 483.25(h)(2) does not make a facility strictly liable for
accidents that occur, but it does require that a facility take all reasonable steps to ensure
that a resident receives supervision and assistance devices that meet his or her assessed
needs and mitigate foreseeable risks of harm from accidents. Woodstock Care Center v.
Thompson, 363 F.3d at 589 (noting a nursing home must take “all reasonable precautions
against residents’ accidents”).

I can reasonably infer from the facts in this case that, because of inadequate supervision
by the facility staff, R1 was able to leave the facility unattended sometime between 10:00
p.m. and 12:30 a.m. either by pushing the door-release button himself or leaving with
other people at the same time that they left.

Petitioner contends that it provided adequate supervision to prevent R1 from eloping
from the facility. First, Petitioner notes that photographs of all residents assessed as
elopement risks were placed in an Elopement Book that was kept at all nursing stations
and at the receptionist’s counter. Second, Petitioner asserts that all residents at risk for
elopement were monitored every two hours. Third, it points out that all exit doors were
alarmed, and the employees were not to disclose the keypad code. Neither Petitioner’s
administrator nor the DON was aware that residents or visitors were using the green
door-release button to exit or let others into or out of the facility. Fourth, according to
Petitioner’s expert nurse witness, Ms. Lehman, the change of shift rounds were not
intended to check on residents at risk for elopement but to give the next shift an overview
of the current state of the unit. Tr. at 218-22. Therefore, according to Petitioner, the fact
that the shift rounds were not performed on the evening of March 20, 2009, did not affect
or impair the supervision that R1 received, especially since the Elopement/Wandering
form required monitoring every two hours, including at 10 p.m. and midnight.

The evidence, however, requires that I disagree with Petitioner’s position. I am not
persuaded by Petitioner’s arguments and assertions that it adequately supervised Rl. On
the contrary, I find CMS’s arguments to be persuasive and supported by the weight of the
evidence.

Facilities are required to take all reasonable measures to protect its residents from
accident hazards that are known or that are foreseeable. It is not reasonable — and it is
certainly not prudent — to leave a functioning door-release button unmonitored and
accessible to virtually any passers-by, including residents at risk for elopement. It is not
reasonable to allow visitors or residents to use the functioning door-release button in a
situation where the front door area is not monitored by a staff person who can prevent
residents at risk for elopement from exiting on their own or following others out of the
front door. The surveyors determined that certain residents and visitors had, at times,

8

used the green door-release button at the receptionist’s counter to open the front door for
persons entering or leaving the facility. Tr. at 39-40. Petitioner does not dispute this fact.
At most, Petitioner argues that the administrator and the DON were unaware that
residents or visitors were using the green release button to leave or enter the facility. But
particularly on the night at issue, that state of unawareness is difficult to understand.
Simply put, the facility’s staff and management should have known that visitors and
residents and non-residents routinely used the door-release button when the receptionist
was not at her station.

On the evening of March 20, 2010, the parties agree that there was a great deal of traffic
at the front door area because of people coming to visit a dying resident and leaving
afterward. R1 suffered from increased confusion because his room had been moved
twice, first on March 11, 2009 and again on March 14, 2009. R1 had previously
attempted to elope shortly after he first was admitted to the facility. During his first
elopement attempt R1 displayed “normal exit seeking behaviors.” P. Br. at2. A
demented resident, assessed as an elopement risk and experiencing increased confusion
after two recent room changes, requires supervision adequate to the situation if an
elopement is to be prevented, especially if that situation arises at a time of high traffic
when the receptionist’s desk is not attended. In addition, it is undisputed that the staff
knew that R1 was wearing a hat and jacket the evening of March 20, 2009, further
complicating the situation by making it easy for him the blend in with others leaving the
building. It is evident that Petitioner’s staff did not provide adequate supervision to R1.

No staff member had seen R1 since the 10:00 p.m. elopement check. The nurse who
signed the elopement form at 10:00 p.m. did not see R1 but relied on an unnamed staff
person’s report of seeing R1. The Resident Abuse Investigation Report concluded that
the “resident likely left the facility unattended on 3/20/09 after 9:30 p.m., as this was the
last reported time the resident was seen by staff” and that R1 probably “left via the front
door exit following others out.” CMS Ex. 14, at 8. It is undisputed that no staff person
reported seeing R1 from at least 10:00 p.m. until 12:30 a.m. and that during that time R1
exited the facility unattended. It is therefore undisputed that R1 was not supervised
during this time period, since no staff member reports having seen R1 during that time
period.

Petitioner maintains that numerous interventions were in place to prevent elopements.
Petitioner’s arguments are unavailing. Having pictures in an elopement book at the
receptionist’s counter is not an effective intervention if there is no receptionist on duty.
Having alarmed and locked exits is not an effective intervention if the door-release
button is accessible and known to visitors and residents. Having a door-release button
under the control of the receptionist is not an effective intervention to prevent elopements
if the release button is not deactivated after the receptionist is no longer on duty, and no
one else is monitoring the door-release button and the door. Even if Petitioner’s
employees never intentionally disclosed the keypad code, the alarm feature could be
circumvented simply by pressing the green door-release button.
9

Petitioner points to the testimony of its expert witness that Petitioner’s facility was more
secure than other nursing homes in Kentucky, since Petitioner had a keypad-activated
alarm on the front magnetic lock and did not disclose the code to visitors or residents. P.
Br. at 6. However, Ms. Lehman, Petitioner’s expert, compared Petitioner to those
nursing homes that post the keypad code in plain site by the door. As Ms. Lehman did
not provide any other information concerning these other nursing homes and did not
address the issue of leaving a release button activated, accessible, and unattended, I find
Ms. Lehman’s opinion to be of little weight in this matter.

The evidence demonstrates that Petitioner monitored all its residents every two hours,
whether they were elopement risks or not. Prior to the survey, Petitioner did not monitor
its residents at risk for elopement more frequently that it monitored those not at risk for
elopement. Monitoring all elopement risk residents every two hours is not an effective
intervention when the evidence shows that R1, who was obviously at the front door area,
was not supervised for at least two and one-half hours during a time when there was a
great deal of traffic near the front door and lobby area, and the receptionist was not on
duty to monitor who exits and leaves the facility.

The heart of Petitioner’s noncompliance is its failure to take obvious and easy protective
measures. Petitioner had obvious alternatives available: to supervise its residents
adequately; to deactivate or to lock the door-release button when no one was available to
monitor the button and the front door; or to monitor the button and front door
continuously. And although it may be a point more abstract than concrete here, precisely
because the alternatives available were so obvious and easy, Petitioner’s noncompliance
does not hinge necessarily on the elopement of RI. Even had R1 not eloped, the hazard
caused by the failure of Petitioner and its staff to properly supervise its residents and to
monitor the front door and the release button would have existed. Nor was the hazard
diminished by the fact that a similar event had not occurred in the past.° I find that
Petitioner failed to comply substantially with the requirements of 42 C.F.R. § 483.25(h).

2. CMS’s determination that the facility’s noncompliance posed
immediate jeopardy to resident health and safety is not clearly
erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused, or is likely to cause,
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.

§ 498.60(c). The Board has observed repeatedly that the “clearly erroneous” standard
imposes on facilities a heavy burden to show no immediate jeopardy and has sustained
determinations of immediate jeopardy where CMS presented evidence “from which
‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” Barbourville Nursing

> Petitioner asserts that R1 was the first resident to elope in 40 years. P. Br. at 1.
10

Home, DAB No. 1962, at 11 (2005); Florence Park Care Center, DAB No. 1931, at 27-
28 (2004).

I find that the finding of immediate jeopardy was not clearly erroneous. There is no
question that Petitioner’s noncompliance placed R1 and other residents at risk for
elopement in immediate jeopardy. Here, the failure of Petitioner to adequately supervise
R1 and monitor the door-release button and front exit door to the facility resulted in his
elopement from the facility. As a result of the elopement, the whereabouts of R1
remained unknown for at least nine and one-half hours, from 12:30 a.m. until 10:00 a.m.
on March 21, 2009. Without question, R1 was unsupervised during this time, and he was
finally found nine and one-half hours after his elopement a half-mile from the facility.
While R1 suffered from bruising to his left eye, abrasions to his nose and left forearm, the
most serious harm R1 sustained was hypothermia. R1’s core temperature taken at the
ospital was 94.2 degrees Fahrenheit. CMS Ex. 19, at 21. It is fortuitous that he did not
suffer more serious harm, since the facility is located in a wooded area near a railroad
track and a river and the weather was cold. Tr. at 44, 341. R1, an 83-year old male who
suffered from Dementia, Alzheimer’s type, was also accessed to be at risk for falls.
Clearly, the likelihood of serious harm or death to R1 was great due to his dementia and
is risk for falls. Once he had eloped from the facility, he was at risk for, among other
things, being struck by a motor vehicle or a train, falling, and hypothermia, as well as
owning in the nearby river.

3. The penalty imposed is reasonable.

To determine whether the CMP is reasonable, I apply the factors listed in 42 C.F.R. §
488.438(f), which are: (1) the facility’s history of noncompliance; (2) the facility’s
financial condition; (3) factors specified in 42 C.F.R. § 488.404; and (4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort, or safety. The absence of culpability is not a mitigating factor. The factors
listed in 42 C.F.R. § 488.404 include: (1) the scope and severity of the deficiency; (2) the
relationship of deficiency to other deficiencies resulting in noncompliance; and (3) the
acility’s prior history of noncompliance in general and specifically with reference to the
cited deficiencies.

In reaching a decision on the reasonableness of the CMP, I must consider whether the
evidence supports a finding that the amount of the CMP is at a level reasonably related to
an effort to produce corrective action by a provider with the kind of deficiency found, in
light of the above factors. I am neither bound to defer to CMS’s factual assertions, nor
free to make a wholly independent choice of remedies without regard for CMS’s
discretion. Barn Hill Care Center, DAB No. 1848, at 21 (2002).

CMS has imposed a penalty of $3,550 per day from March 20 to March 26, 2009, which
is at the low end of the penalty range for situations of immediate jeopardy ($3,050-

$10,000). CMS does not cite facility history as a factor that justifies a higher CMP, and
Petitioner does not argue that its financial condition affects its ability to pay the penalty.
11

Petitioner was culpable, because it failed to institute obvious measures to prevent
elopement. I have also considered the remaining necessary factors.

Further, I have considered the duration of the CMP. Petitioner has the burden of proving
that it achieved substantial compliance on a date earlier than that determined by CMS.
Petitioner contends that it did everything necessary to remove the immediate jeopardy by
March 21, 2009, in that the keypad code was changed, a locked box was placed over the
release button, the release button was deactivated when the receptionist was not on duty,
and elopement rounds were conducted hourly instead of every two hours. P. Br. at 28.
However, at the hearing the DON testified that Petitioner had completed the “in-
servicing” of 95 per cent of its staff but had not yet “in-serviced” those staff members
who worked as needed. Tr. at 392. Petitioner completed all the steps necessary to remove
the immediate jeopardy, and its entire staff was “in-serviced” by March 26, 2009. CMS
Ex. 3 at 13; Tr. at 390. Petitioner’s “Plan for Removal of Jeopardy” indicated that the
completion date to remove the immediate jeopardy was March 26, 2009. In light of all
the factors involved and reviewing the duration of the CMP, I find that CMS’s imposition
of a CMP in the amount of $3,550 per day from March 20 to March 26, 2009 was
reasonable.

IV. Conclusion

For the reasons discussed above, I find that Petitioner’s facility was not in substantial
compliance with the Medicare requirements and that its noncompliance posed immediate
jeopardy to resident health and safety. I affirm as reasonable the penalty imposed.

/s/
Richard J. Smith
Administrative Law Judge

